UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-2309


GUIQIU GAO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 20, 2014                 Decided:   August 26, 2014


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stuart Altman, LAW OFFICE OF STUART ALTMAN, New York, New York,
for Petitioner. Stuart F. Delery, Assistant Attorney General,
Anthony W. Norwood, Senior Litigation Counsel, Siu P. Wong,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Guiqiu   Gao,    a    native       and   citizen    of    the     People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (Board) denying her motion to reopen as

untimely      and    numerically       barred.           We   have      reviewed      the

administrative record and the Board’s order and find no abuse of

discretion.         See 8 C.F.R. § 1003.2(a) (2014).                   We accordingly

deny   the    petition   for       review    for   the    reasons      stated    by   the

Board.       See In re: Gao (B.I.A. Sept. 30, 2013).                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in    the     materials    before      this     court   and

argument would not aid the decisional process.

                                                                     PETITION DENIED




                                             2